MORROW, P. J.
The conviction is for the unlawful possession of intoxicating liquor for the purpose of sale; penalty, confinement in the penitentiary for one year.
. The record is before this court without statement of facts and bills of exception. Appellant entered a plea of guilty to the offense charged in the indictment.
The transcript fails to show any notice of appeal. This is essential to confer jurisdiction on the reviewing court. See article 827, C. C. P., also Stone v. State (Tex. Cr. App.) 31 S.W.(2d) 1077, and cases cited.
The appeal is dismissed.